                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION


RE: SEARCH WARRANT                             )
    246 Silas Gibson Drive                     )     Case No.: 2:19mj0009
    Big Stone Gap, VA 24219                    )

                                      ORDER


      Upon motion by the Government, it is hereby ORDERED that a redacted

copy of the above-referenced search warrant be unsealed. A redacted copy shall be

unsealed in order to protect the identity of a minor victim.

      ENTERED: May 31, 2019.

                                     s/   Pamela Meade Sargent
                                          UNITED STATES MAGISTRATE JUDGE
